 


109 HR 4589 IH: Unemployment Tax Repeal Act of 2005
U.S. House of Representatives
2005-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4589 
IN THE HOUSE OF REPRESENTATIVES 
 
December 16, 2005 
Mr. English of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the inclusion in gross income of unemployment compensation. 
 
 
1.Short titleThis Act may be cited as the Unemployment Tax Repeal Act of 2005. 
2.Repeal of tax on unemployment compensation 
(a)In generalSection 85 of the Internal Revenue Code of 1986 is hereby repealed. 
(b)Conforming amendments 
(1)Subsection (p) of section 3402 of such Code is amended by striking paragraph (2) and by redesignating paragraph (3) as paragraph (2). 
(2)Section 6050B of such Code (relating to returns relating to unemployment compensation) is hereby repealed. 
(3)The table of sections for part II of subchapter B of chapter 1 of such Code is amended by striking the item relating to section 85. 
(4)The table of sections for subpart B of part III of subchapter A of chapter 61 of such Code is amended by striking the item relating to section 6050B. 
(c)Effective dateThe amendments made by this section shall apply to amounts received after December 31, 2004. 
 
